
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mrs. McMorris Rodgers
			 (for herself, Mr. Larsen of
			 Washington, Mr. Inslee,
			 and Mr. Reichert) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Recognizing and commending the 2009
		  National Veterans Wheelchair Games, to be held in Spokane, Washington, July 13
		  through 18, 2009.
	
	
		Whereas the National Veterans Wheelchair Games are a
			 multi-event sports and rehabilitation program for veterans who use wheelchairs
			 for sports competition due to spinal cord injuries, amputations, or
			 neurological problems;
		Whereas the National Veterans Wheelchair Games attract
			 more than 500 athletes annually, making the Games the largest annual wheelchair
			 sports event in the world;
		Whereas in 2009, the National Veterans Wheelchair Games
			 will be held July 13 through 18, in Spokane, Washington;
		Whereas competitive events at the National Veterans
			 Wheelchair Games include swimming, table tennis, weightlifting, archery, air
			 guns, basketball, nine-ball, softball, quad rugby, bowling, hand cycling,
			 trapshooting, wheelchair slalom, power soccer, a motorized wheelchair rally,
			 and track and field events;
		Whereas the National Veterans Wheelchair Games provide
			 veterans with disabilities a chance to improve their quality of life and foster
			 better health through sports competition; and
		Whereas past National Veterans Wheelchair Games have
			 produced national and world-class champions and given newly disabled veterans,
			 including veterans who have served in Operation Iraqi Freedom and Operation
			 Enduring Freedom, a chance to gain athletic skills and be exposed to other
			 wheelchair athletes: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 significant contribution that the National Veterans Wheelchair Games make to
			 the lives of disabled veterans who have selflessly served the United States,
			 including those veterans who have served in Operation Iraqi Freedom and
			 Operation Enduring Freedom; and
			(2)commends the
			 organizers of and participants in the 2009 National Veterans Wheelchair Games
			 for their efforts in the service of the United States.
			
